Case 2:20-cv-02600-SHL-cgc Document 137 Filed 07/09/21 Page 1 of 3                   PageID 2247




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TENNESSEE


  FUSION ELITE ALL STARS et al.,

                 Plaintiffs,
          v.                                           No. 2:20-cv-2600
  VARSITY BRANDS, LLC et al.,
                                                       Judge Sheryl H. Lipman
                 Defendants.                           Magistrate Judge Charmiane G. Claxton




                           MOTION TO WITHDRAW AS COUNSEL


         COMES NOW, attorney Alexis Collins, and hereby moves this Court for permission to

  withdraw as counsel of record for Defendants Varsity Brands, LLC; Varsity Spirit, LLC; and

  Varsity Spirit Fashions & Supplies, LLC (collectively, the “Varsity Defendants”). The Varsity

  Defendants will continue to be represented by Cleary Gottlieb Steen & Hamilton LLP attorneys

  George S. Cary, Mark W. Nelson, and Steven J. Kaiser, as well as Matthew S. Mulqueen and

  Adam S. Baldridge of Baker, Donelson, Bearman, Caldwell & Berkowitz, and therefore there

  will be no interruption of representation in this matter. Accordingly, the withdrawal of Ms.

  Collins will not delay this action or prejudice either party.

         WHEREFORE, attorney Alexis Collins hereby requests the Court's permission to

  withdraw as counsel effective immediately and be relieved of any further obligations.




                                                   1
Case 2:20-cv-02600-SHL-cgc Document 137 Filed 07/09/21 Page 2 of 3       PageID 2248




 Dated: July 9, 2021                   Respectfully submitted,

                                       /s Matthew S. Mulqueen

                                       George S. Cary*
                                       Mark W. Nelson
                                       Alexis Collins*
                                       Steven J. Kaiser*
                                       CLEARY GOTTLIEB STEEN & HAMILTON
                                       LLP
                                       2112 Pennsylvania Avenue, NW
                                       Washington, DC 20037
                                       Phone: (202) 974-1500
                                       Fax: (202) 974-1999
                                       gcary@cgsh.com
                                       mnelson@cgsh.com
                                       alcollins@cgsh.com
                                       skaiser@cgsh.com

                                       * Admitted pro hac vice

                                       Matthew S. Mulqueen (TN #28418)
                                       Adam S. Baldridge (TN #23488)
                                       BAKER, DONELSON, BEARMAN,
                                       CALDWELL & BERKOWITZ
                                       165 Madison Avenue, Suite 2000
                                       Memphis, TN 38103
                                       Phone: (901) 526-2000
                                       Fax: (901) 577-0866
                                       mmulqueen@bakerdonelson.com
                                       abaldridge@bakerdonelson.com

                                       Attorneys for Defendants Varsity Brands, LLC,
                                       Varsity Spirit, LLC, and Varsity Spirit
                                       Fashions & Supplies, LLC




                                       2
Case 2:20-cv-02600-SHL-cgc Document 137 Filed 07/09/21 Page 3 of 3                 PageID 2249




                              CERTIFICATE OF CONSULTATION


         I hereby certify that Savannah Haynes of Cleary Gottlieb Steen & Hamilton LLP, counsel

  for the Varsity Defendants, and Eric L. Cramer of Berger Montague PC, counsel for Plaintiffs,

  consulted via email on July 8, 2021 on the relief requested in this motion. Plaintiffs do not

  oppose the relief sought.



         Dated July 9, 2021.                         /s/ Matthew S. Mulqueen
                                                       Matthew S. Mulqueen




                                                3
